DISMSIS and Opinion Filed August 27, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00753-CR

                                 ALEX PERRY NEAL, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-83919-2018

                                MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                                 Opinion by Chief Justice Burns
       On June 19, 2019, the trial court found Alex Perry Neal guilty of attempted obstruction or
retaliation and assessed punishment at nine months in state jail. This appeal followed.
       The clerk’s record, filed August 16, 2019, shows appellant was indicted for “intentionally
and knowingly threaten[ing] to harm another, namely J. Claggett, by an unlawful act, namely
assaulting or killing Claggett, in retaliation for on account of the status of Claggett as a public
servant, namely a Plano Police Officer.” Obstruction or retaliation is a third-degree felony. TEX.
PENAL CODE ANN. §36.06(c).
       In June 2019, appellant entered into a plea bargain agreement with the State in which he
agreed to plead guilty in exchange for the charge being reduced to attempted obstruction or
retaliation, a state-jail felony, and a recommended sentence of nine months. The trial court
followed the plea bargain agreement, found appellant guilty of the lesser-included offense,
assessed punishment at nine months, and certified that appellant had no right of appeal because
this was a plea-bargain case.
       In a plea-bargain case, a defendant may appeal only “those matters that were raised by
written motion filed and ruled on before trial,” or “after getting the trial court's permission to
appeal.” See TEX. R. APP. P. 25.2(a)(2); see Ex parte Cox, 482 S.W.3d 112, 116 (Tex. Crim. App.
2016) (plea bargain is preconviction agreement between State and defendant in which defendant
agrees to plead guilty or nolo contendere in exchange for concession by State, including reduction
in charge, promise of sentencing leniency, or promise of recommendation from prosecutor to judge
as to punishment). When an appellant waives his right to appeal as part of his plea bargain
agreement with the State, a subsequent notice of appeal filed by him fails to “initiate the appellate
process,” thereby depriving this Court of jurisdiction over the appeal. Lundgren v. State, 434
S.W.3d 594, 599, 600 (Tex. Crim. App. 2014).
       Here, the record shows appellant expressly waived his right to appeal in exchange for the
State’s recommendation of nine months confinement and a reduced charge, but the record does
not show appellant filed any pretrial motions that were ruled on before trial or that he received the
trial court’s permission to appeal. Under these circumstances, we conclude appellant waived his
right to appeal. Therefore, his notice of appeal is ineffective to initiate the appellate process, and
we lack jurisdiction over this appeal. See Lundgren, 434 S.W.3d at 599, 600 (when appellant
waives right to appeal as part of plea bargain agreement with State, subsequent notice of appeal
filed by him fails to “initiate the appellate process” and deprives appellate court of jurisdiction
over appeal).
       We dismiss this appeal for want of jurisdiction.




                                                    /Robert d. Burns, III/
                                                    ROBERT D. BURNS, III
Do Not Publish                                      CHIEF JUSTICE
TEX. R. APP. P. 47.2(b)
190753F.U05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEX PERRY NEAL, Appellant                        On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00753-CR         V.                     Trial Court Cause No. 199-83919-2018.
                                                   Opinion delivered by Chief Justice Burns.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Pedersen, III
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered August 27, 2019




                                             –3–